EXHIBIT 10.1

REGISTRATION RIGHTS AGREEMENT

dated as of August 14, 2007

between

ADVANCED MICRO DEVICES, INC.

and

LEHMAN BROTHERS INC.,

as Initial Purchaser



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT dated as of August 14, 2007 between Advanced Micro
Devices, Inc., a Delaware corporation (the “Company”), and Lehman Brothers Inc.,
as initial purchaser (the “Initial Purchaser”) to the Purchase Agreement dated
as of August 9, 2007 (the “Purchase Agreement”) with the Company. In order to
induce the Initial Purchaser to enter into the Purchase Agreement, the Company
has agreed to provide the registration rights set forth in this Agreement. The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.

The Company agrees with the Initial Purchaser, (i) for its benefit as Initial
Purchaser and (ii) for the benefit of the beneficial owners (including the
Initial Purchaser) from time to time of the Securities (as defined herein) and
the beneficial owners from time to time of the Underlying Common Stock (as
defined herein) issued upon conversion of the Securities (each of the foregoing
a “Holder” and together the “Holders”), as follows:

Section 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

“Additional Filing Deadline” has the meaning set forth in Section 2(f)(v)
hereof.

“Additional Interest Amount” has the meaning set forth in Section 2(f) hereof.

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

“Amendment Effectiveness Deadline” has the meaning set forth in Section 2(d)
hereof.

“Automatic Shelf Registration Statement” has the meaning ascribed to it in Rule
405.

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.

“Common Stock” means the shares of common stock, par value $.01 per share, of
the Company, and any other shares of common stock as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.

“Conversion Price” has the meaning assigned such term in the Indenture.



--------------------------------------------------------------------------------

“Deferral Notice” has the meaning set forth in Section 3(h) hereof.

“Deferral Period” has the meaning set forth in Section 3(h) hereof.

“Effectiveness Deadline” has the meaning set forth in Section 2(a) hereof.

“Effectiveness Period” means the period commencing on the first date that a
Shelf Registration Statement is declared effective under the Securities Act
hereof and ending on the date that all Securities and the Underlying Common
Stock have ceased to be Registrable Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Free Writing Prospectus” has the meaning set forth in Rule 405.

“Filing Deadline” has the meaning set forth in Section 2(a) hereof.

“Holder” has the meaning set forth in the second paragraph of this Agreement.

“Indenture” means the Indenture dated as of the date hereof between the Company
and the Trustee, pursuant to which the Securities are being issued.

“Initial Purchaser” means the Initial Purchaser named in the Purchase Agreement.

“Interest Payment Date” means each February 15 and August 15 of each year.

“Issue Date” means the first date of original issuance of the Securities.

“Issuer Free Writing Prospectus” has the meaning set forth in Rule 433.

“Material Event” has the meaning set forth in Section 3(h) hereof.

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated as of August 9, 2007 relating to the Securities.

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

2



--------------------------------------------------------------------------------

“Prospectus” means a prospectus relating to a Shelf Registration Statement, as
amended or supplemented, and all materials incorporated by reference in such
Prospectus.

“Record Date” means each February 1 and August 1 of each year.

“Record Holder” means with respect to any Interest Payment Date relating to any
Securities or Underlying Common Stock as to which any Additional Interest Amount
has accrued, the registered holder of such Security on the Record Date
immediately preceding the Interest Payment Date.

“Registrable Securities” means the Securities until such Securities have been
converted into or exchanged for the Underlying Common Stock and, at all times
subsequent to any such conversion, the Underlying Common Stock and any
securities into or for which such Underlying Common Stock has been converted or
exchanged, and any security issued with respect thereto upon any stock dividend,
split or similar event until, in the case of any such security, (A) the earliest
of (i) its effective registration under the Securities Act and resale in
accordance with a Shelf Registration Statement, (ii) expiration of the holding
period that would be applicable thereto under Rule 144(k) or (iii) its sale to
the public pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144A) under the Securities Act, and (B) as a result of the event or
circumstance described in any of the foregoing clauses (i) through (iii), the
legend with respect to transfer restrictions required under the Indenture is
removed or removable in accordance with the terms of the Indenture or such
legend, as the case may be.

“Registration Default” has the meaning set forth in Section 2(f) hereof.

“Registration Default Period” has the meaning set forth in Section 2(f) hereof.

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“Rule 405” means Rule 405 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 424” means Rule 424 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

3



--------------------------------------------------------------------------------

“Rule 433” means Rule 433 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“SEC” means the Securities and Exchange Commission.

“Securities” means the 5.75% Convertible Senior Notes due 2012 of the Company to
be purchased pursuant to the Purchase Agreement, including any Securities
purchased by the Initial Purchaser upon exercise of its option to purchase
additional Securities.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof,
including amendments to such registration statement, all exhibits to such
registration statement and all materials incorporated by reference in such
registration statement.

“Special Counsel” means Davis Polk & Wardwell or one such other successor
counsel as shall be specified by the Holders of a majority of the Registrable
Securities, but which may, with the written consent of the Initial Purchaser
(which shall not be unreasonably withheld), be another nationally recognized law
firm experienced in securities law matters designated by the Company. For
purposes of determining Holders of a majority of the Registrable Securities in
this definition, Holders of Securities shall be deemed to be the Holders of the
number of shares of Underlying Common Stock into which such Securities are or
would be convertible as of the date the consent is requested.

“Trustee” means Wells Fargo Bank, National Association, the Trustee under the
Indenture.

“Underlying Common Stock” means the Common Stock into which the Securities are
convertible or issued upon any such conversion.

Section 2. Shelf Registration. (a) The Company shall prepare and file or cause
to be prepared and filed with the SEC, as soon as practicable but in any event
by the date (the “Filing Deadline”) 90 days after the Issue Date, a registration
statement for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Holders of the Registrable Securities (a “Shelf Registration Statement”). The
Shelf Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of the Registrable Securities for resale by the Holders
in accordance with the methods of distribution elected by the Holders and set
forth in the Shelf Registration Statement. Each Shelf Registration Statement
that

 

4



--------------------------------------------------------------------------------

is filed on Form S-3 shall be designated by the Company as an Automatic Shelf
Registration Statement if the Company is then eligible to file an Automatic
Shelf Registration Statement on Form S-3 for the purposes contemplated by this
Agreement. If the Company is eligible pursuant to Rule 430B(b) to omit from the
related Prospectus the identities of selling securityholders and the amounts of
securities to be registered on their behalf, the Company shall prepare and file
each Shelf Registration Statement in a manner as to permit such omission and to
allow for the subsequent filing of such information in a Prospectus pursuant to
Rule 424(b) in the manner contemplated by Rule 430B(d). The Company shall use
its reasonable best efforts to cause a Shelf Registration Statement to be
declared effective under the Securities Act as promptly as is practicable but in
any event by the date (the “Effectiveness Deadline”) that is 180 days after the
Issue Date, and to keep a Shelf Registration Statement continuously effective
under the Securities Act until the expiration of the Effectiveness Period. Each
Holder that became a Notice Holder within 20 days of receiving notice from the
Company pursuant to Section 3(c) below of the filing of the Shelf Registration
Statement shall be named as a selling securityholder in the initial Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver the Prospectus to purchasers of Registrable Securities in
accordance with applicable law. None of the Company’s security holders (other
than the Holders) shall have the right to include any of the Company’s
securities in a Shelf Registration Statement.

(b) If a Shelf Registration Statement covering resales of the Registrable
Securities ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all securities registered thereunder
shall have been resold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), or if such Shelf Registration Statement constituted an
Automatic Shelf Registration Statement at the time it was filed with the SEC and
ceases to constitute an Automatic Shelf Registration Statement, the Company
shall use its reasonable best efforts to obtain the prompt withdrawal of any
order suspending the effectiveness thereof, and in any event shall within 30
days of such cessation of effectiveness amend the Shelf Registration Statement
in a manner reasonably expected to obtain the withdrawal of the order suspending
the effectiveness thereof, or file an additional Shelf Registration Statement so
that all Registrable Securities outstanding as of the date of such filing are
covered by a Shelf Registration Statement. If a new Shelf Registration Statement
is filed, the Company shall use its reasonable best efforts to cause the new
Shelf Registration Statement to become effective as promptly as is practicable
after such filing and to keep the new Shelf Registration Statement continuously
effective until the end of the Effectiveness Period.

(c) The Company shall amend and supplement the Prospectus and amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such

 

5



--------------------------------------------------------------------------------

Shelf Registration Statement or file a new Shelf Registration Statement, if
required by the Securities Act, or any other documents necessary to name a
Notice Holder as a selling securityholder pursuant to Section 2(e) below.

(d) The Company agrees that, unless it obtains the prior consent of the Holders
of a majority of the Registrable Securities that are registered under the Shelf
Registration Statement at such time or the consent of the managing underwriters
in connection with any underwritten offering of Registrable Securities, and each
Holder agrees that, unless it obtains the prior written consent of the Company
and any such underwriters, it will not make any offer relating to the Securities
that would constitute an Issuer Free Writing Prospectus, or that would otherwise
constitute a Free Writing Prospectus required to be filed with the SEC. The
Company represents that any Issuer Free Writing Prospectus prepared by it or
authorized by it in writing for use by such Holder will not include any
information that conflicts with the information contained in the Shelf
Registration Statement or the Prospectus and, any such Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(e) Each Holder may sell Registrable Securities pursuant to a Shelf Registration
Statement and related Prospectus only in accordance with this Section 2(e) and
Section 3(h). Each Holder wishing to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus shall deliver a Notice and
Questionnaire to the Company prior to any intended distribution of Registrable
Securities under the Shelf Registration Statement. From and after the date the
initial Shelf Registration Statement is declared effective, the Company shall,
as promptly as practicable after the date a fully completed Notice and
Questionnaire is delivered, and in any event upon the later of (x) 30 calendar
days after such date or (y) five Business Days after the expiration of any
Deferral Period in effect when the fully completed Notice and Questionnaire is
delivered or put into effect within 30 calendar Days of such delivery date:

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file a new Shelf Registration
Statement or any other required document so that the Holder delivering such
fully completed Notice and Questionnaire is named as a selling securityholder in
a Shelf Registration Statement and the related Prospectus in such a manner as to
permit such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to a Shelf Registration Statement or shall file

 

6



--------------------------------------------------------------------------------

a new Shelf Registration Statement, the Company shall use its reasonable best
efforts to cause such post-effective amendment or new Shelf Registration
Statement to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness
Deadline”) that is 45 days after the date such post-effective amendment or new
Shelf Registration Statement is required by this clause to be filed;

(ii) provide such Holder copies of any documents filed pursuant to
Section 2(e)(i); and

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any new Shelf Registration Statement or
post-effective amendment filed pursuant to Section 2(e)(i);

provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(h). Notwithstanding anything contained herein to the contrary, (i) the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus, (ii) the Amendment Effectiveness Deadline shall be extended
by up to ten Business Days from the expiration of a Deferral Period, and
(iii) the Company shall not be under any obligation to file more than one
prospectus supplement or post-effective amendment to a Shelf Registration
Statement in any calendar quarter or file a new Shelf Registration Statement if
the latest existing Shelf Registration Statement was filed in the same calendar
quarter.

(f) The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if:

(i) a Shelf Registration Statement has not been filed on or prior to the Filing
Deadline;

(ii) a Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline;

(iii) the Company has failed to perform its obligations set forth in
Section 2(e)(i) within the time period required therein (taking into account the
last sentence of Section 2(e));

 

7



--------------------------------------------------------------------------------

(iv) a new Shelf Registration Statement or a post-effective amendment to a Shelf
Registration Statement filed pursuant to Section 2(e)(i) has not become
effective under the Securities Act on or prior to the Amendment Effectiveness
Deadline (taking into account the last sentence of Section 2(e));

(v) a supplement to a Prospectus is required to be filed with the SEC pursuant
to Section 2(e)(i) and fails to be filed with the SEC within the prescribed
period and in the manner set forth in Section 2(e) above (a date such filing is
required to be made, an “Additional Filing Deadline”);

(vi) the aggregate duration of Deferral Periods in any period exceeds the number
of days permitted in respect of such period pursuant to Section 3(h) hereof; or

(vii) the number of Deferral Periods in any period exceeds the number permitted
in respect of such period pursuant to Section 3(h) hereof.

Each event described in any of the foregoing clauses (i) through (vii) is
individually referred to herein as a “Registration Default.” For purposes of
this Agreement, each Registration Default set forth above shall begin and end on
the dates set forth in the table set forth below:

 

Type of
Registration
Default by
Clause

  

Beginning Date

  

Ending Date

(i)    Filing Deadline    the date a Shelf Registration Statement is filed (ii)
   Effectiveness Deadline    the date a Shelf Registration Statement becomes
effective under the Securities Act (iii)    the date by which the Company is
required to perform its obligations under Section 2(e)(i) (taking into account
the last sentence of Section 2(e))    the date the Company performs its
obligations set forth in Section 2(e)(i) (iv)    the Amendment Effectiveness
Deadline (taking into account the last sentence of Section 2(e))    the date the
applicable post-effective amendment to a Shelf Registration Statement or a new

 

8



--------------------------------------------------------------------------------

Type of
Registration
Default by
Clause

  

Beginning Date

  

Ending Date

      Shelf Registration Statement becomes effective under the Securities Act
(v)    the Additional Filing Deadline    the date the applicable supplement to a
Prospectus is filed with the SEC in the manner set forth in Section 2(e) (vi)   
the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(h)    termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods to be exceeded (vii)    the date of commencement of a Deferral Period
that causes the number of Deferral Periods to exceed the number permitted by
Section 3(h)    termination of the Deferral Period that caused the number of
Deferral Periods to exceed the number permitted by Section 3(h)

For purposes of this Agreement, Registration Defaults shall begin on the dates
set forth in the table above and shall continue until the ending dates set forth
in the table above.

Commencing on (and including) any date that a Registration Default has begun and
ending on (but excluding) the next date on which there are no Registration
Defaults that have occurred and are continuing (a “Registration Default
Period”), the Company shall pay to Record Holders of Registrable Securities in
respect of each day in the Registration Default Period, additional interest in
respect of any Security, at a rate per annum equal to 0.25% of the aggregate
principal amount of such Security for the first 90 days of such Registration
Default and a rate per annum equal to 0.50% of the aggregate principal amount of
such Security thereafter (the “Additional Interest Amount”); provided that in
the case of a Registration Default Period that is in effect solely as a result
of a Registration Default of the type described in clause (iii), (iv) or (v) of
the preceding paragraph, such Additional Interest Amount shall be paid only to
the Holders (as set forth in the succeeding paragraph) that have delivered
Notices and Questionnaires that caused the Company to incur the obligations set
forth in Section 2(e) the non-performance of which is the basis of

 

9



--------------------------------------------------------------------------------

such Registration Default. Notwithstanding the foregoing, no Additional Interest
Amount shall accrue as to any Registrable Security from and after the earlier of
(x) the date such security is no longer a Registrable Security and
(y) expiration of the Effectiveness Period. The rate of accrual of the
Additional Interest Amount with respect to any period shall not exceed the rate
provided for in this paragraph notwithstanding the occurrence of multiple
concurrent Registration Defaults.

The Additional Interest Amount shall accrue from the first day of the applicable
Registration Default Period, and shall be payable on each Interest Payment Date
during the Registration Default Period (and on the Interest Payment Date next
succeeding the end of the Registration Default Period if the Registration
Default Period does not end on an Interest Payment Date) to the Record Holders
of the Registrable Securities entitled thereto; provided that any Additional
Interest Amount accrued with respect to any Security or portion thereof redeemed
by the Company on a redemption date, purchased by the Company on a repurchase
date or converted into Underlying Common Stock on a conversion date prior to the
Interest Payment Date, shall, in any such event, be paid instead to the Holder
who submitted such Security or portion thereof for redemption, purchase or
conversion on the applicable redemption date, repurchase date or conversion
date, as the case may be, on such date (or promptly following the conversion
date, in the case of conversion), unless the redemption date or the repurchase
date, as the case may be, falls after the Record Date immediately preceding the
Interest Payment Date and on or prior to the corresponding Interest Payment
Date; and provided further, that, in the case of a Registration Default of the
type described in clause (iii), (iv) or (v) of the first paragraph of this
Section 2(f) such Additional Interest Amount shall be paid only to the Holders
entitled thereto by check mailed to the address set forth in the Notice and
Questionnaire delivered by such Holder. The Trustee shall be entitled, on behalf
of registered holders of Securities, to seek any available remedy for the
enforcement of this Agreement, including for the payment of such Additional
Interest Amount. Notwithstanding the foregoing, the parties agree that the sole
damages payable for a violation of the terms of this Agreement with respect to
which additional interest are expressly provided shall be such Additional
Interest Amount. Nothing shall preclude any Holder from pursuing or obtaining
specific performance or other equitable relief with respect to this Agreement.

All of the Company’s obligations set forth in this Section 2(f) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).

The parties hereto agree that the additional interest provided for in this
Section 2(f) constitutes a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of a
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

10



--------------------------------------------------------------------------------

Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

(a) Before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC, furnish to the Initial Purchaser
and the Special Counsel of such offering, if any, copies of all such documents
proposed to be filed at least three Business Days prior to the filing of such
Shelf Registration Statement or amendment thereto or Prospectus or supplement
thereto.

(b) Subject to Section 3(h) prepare and file with the SEC such amendments and
post-effective amendments to each Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement continuously effective
during the Effectiveness Period; cause the related Prospectus to be supplemented
by any required prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its reasonable best efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Shelf Registration Statement
during the Effectiveness Period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Shelf Registration
Statement as so amended or such Prospectus as so supplemented.

(c) As promptly as practicable give notice to the Notice Holders, the Initial
Purchaser and the Special Counsel, (i) when any Prospectus, prospectus
supplement, Shelf Registration Statement or post-effective amendment to a Shelf
Registration Statement has been filed with the SEC and, with respect to a Shelf
Registration Statement or any post-effective amendment, when the same has been
declared effective, (ii) of any request, following the effectiveness of the
initial Shelf Registration Statement under the Securities Act, by the SEC or any
other federal or state governmental authority for amendments or supplements to
any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (v) of the
occurrence of, but not the nature of or details concerning, a Material Event and
(vi) of the determination by the Company that a post-effective amendment to a
Shelf Registration Statement will be filed with the SEC, which notice may, at
the discretion of the Company (or as required pursuant to Section 3(h)) state
that it constitutes a Deferral Notice, in which event the provisions of
Section 3(h) shall apply.

 

11



--------------------------------------------------------------------------------

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Shelf Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case at the earliest possible moment, and provide
immediate notice to each Notice Holder and the Initial Purchaser of the
withdrawal of any such order.

(e) As promptly as practicable furnish to each Notice Holder, the Special
Counsel and the Initial Purchaser, upon request and without charge, at least one
conformed copy of each Shelf Registration Statement and any amendment thereto,
including exhibits and all documents incorporated or deemed to be incorporated
therein by reference.

(f) During the Effectiveness Period, deliver to each Notice Holder, the Special
Counsel, if any, and the Initial Purchaser, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus relating to such Registrable Securities
(including each preliminary prospectus) and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus or each amendment or supplement
thereto by each Notice Holder in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.

(g) Prior to any public offering of the Registrable Securities pursuant to a
Shelf Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the Notice Holders and the Special Counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and Questionnaire); prior to any public offering of the
Registrable Securities pursuant to a Shelf Registration Statement, use its
reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities in the manner set forth in
the Shelf Registration Statement and the related Prospectus; provided that the
Company will not be

 

12



--------------------------------------------------------------------------------

required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Agreement or (ii) take any action that would subject it to general service
of process in suits or to taxation in any such jurisdiction where it is not then
so subject.

(h) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of proceedings
with respect to a Shelf Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which a Shelf Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any Prospectus shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any pending corporate development that, in the reasonable discretion of the
Company, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus:

(i) in the case of clause (B) above, as promptly as practicable prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to the related Prospectus or
any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Shelf Registration
Statement and Prospectus so that such Shelf Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Shelf Registration Statement, use its
reasonable best efforts to cause it to be declared effective as promptly as is
practicable, and

(ii) give notice to the Notice Holders, and the Special Counsel, if any, that
the availability of a Shelf Registration Statement is suspended (a “Deferral
Notice”).

The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is

 

13



--------------------------------------------------------------------------------

practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and
(z) in the case of clause (C) above, as soon as in the reasonable discretion of
the Company, such suspension is no longer appropriate. The Company shall be
entitled to exercise its right under this Section 3(h) to suspend the
availability of a Shelf Registration Statement or any Prospectus, without
incurring or accruing any obligation to pay additional interest pursuant to
Section 2(f), no more than once in any 90-day period or three times in any
twelve month period, and any such period during which the availability of the
Shelf Registration Statement and any Prospectus is suspended (the “Deferral
Period”) shall, without incurring any obligation to pay additional interest
pursuant to Section 2(f), not exceed 30 days; provided that the duration of any
Deferral Periods shall not exceed 30 consecutive days in any 90-day period or an
aggregate of 90 days in any consecutive 12-month period; provided that in the
case of a Material Event relating to an acquisition or a probable acquisition or
financing, recapitalization, business combination or other similar transaction,
the Company may, without incurring any obligation to pay additional interest
pursuant to Section 2(f), deliver to Notice Holders a second notice to the
effect set forth above, which shall have the effect of extending the Deferral
Period by up to an additional 30 days, or such shorter period of time as is
specified in such second notice.

(i) If requested in writing in connection with a disposition of Registrable
Securities pursuant to a Shelf Registration Statement, make reasonably available
for inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker-dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, all relevant
financial and other records and pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the appropriate officers, directors
and employees of the Company and its subsidiaries to make reasonably available
for inspection during normal business hours on reasonable notice all relevant
information reasonably requested by such representative for the Notice Holders,
or any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided that such persons shall first agree in writing with the
Company that any non-public information shall be used solely for the purposes of
satisfying “due diligence” obligations under the Securities Act and exercising
rights under this Agreement and shall be kept confidential by such persons,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities, (ii) in
the opinion of Special Counsel, disclosure of such information is required by
law (including any disclosure requirements pursuant to federal

 

14



--------------------------------------------------------------------------------

securities laws in connection with the filing of any Shelf Registration
Statement or the use of any prospectus referred to in this Agreement),
(iii) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person or (iv) such
information becomes available to any such person from a source other than the
Company and such source is not bound by a confidentiality agreement, and
provided further that the foregoing inspection and information gathering shall,
to the greatest extent possible, be coordinated on behalf of all the Notice
Holders and the other parties entitled thereto by the Special Counsel. Any
person legally compelled to disclose any such confidential information made
available for inspection shall as soon as practicable provide the Company with
prior written notice of such requirement so that the Company may seek a
protective order or other appropriate remedy and such person shall take such
actions as reasonably necessary to protect the confidentiality of such
information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interest
of the Holder.

(j) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
for a 12-month period commencing on the first day of the first fiscal quarter of
the Company commencing after the effective date of a Shelf Registration
Statement, which statements shall be made available no later than 45 days after
the end of the 12-month period or 90 days if the 12-month period coincides with
the fiscal year of the Company.

(k) Cooperate with each Notice Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities sold or to be sold
pursuant to a Shelf Registration Statement, which certificates shall not bear
any restrictive legends, and cause such Registrable Securities to be in such
denominations as are permitted by the Indenture and registered in such names as
such Notice Holder may request in writing at least one Business Day prior to any
sale of such Registrable Securities.

(l) Provide a CUSIP number for all Registrable Securities covered by each Shelf
Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with printed certificates for the Registrable Securities that are
in a form eligible for deposit with The Depository Trust Company.

(m) Cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc.

 

15



--------------------------------------------------------------------------------

Section 4. Holder’s Obligations. (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(d) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading.

(b) Upon receipt of any Deferral Notice, each Notice Holder agrees not to sell
any Registrable Securities pursuant to any Shelf Registration Statement until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in Section 3(h)(i), or until it is advised in writing by the
Company that the Prospectus may be used.

Section 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any Shelf Registration
Statement is declared effective. Such fees and expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (x) with respect to filings required to be made with the
National Association of Securities Dealers, Inc. and (y) of compliance with
federal and state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of the Special Counsel in connection with Blue
Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may designate),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication expenses relating to copies of any
Shelf Registration Statement or Prospectus delivered to any Holders hereunder,
(iv) reasonable fees and disbursements of counsel for the Company in connection
with any Shelf

 

16



--------------------------------------------------------------------------------

Registration Statement, (v) reasonable fees and disbursements of the Trustee and
its counsel and of the registrar and transfer agent for the Common Stock,
(vi) Securities Act liability insurance obtained by the Company in its sole
discretion and (vii) the reasonable fees and disbursements of Special Counsel.
In addition, the Company shall pay the internal expenses of the Company
(including, without limitation, all salaries and expenses of officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing by the
Company of the Registrable Securities on any securities exchange on which
similar securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay any broker’s commission, agency fee or underwriter’s discount or commission
in connection with the sale of the Registrable Securities under a Shelf
Registration Statement.

Section 6. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Notice Holder, each
person, if any, who controls any Notice Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Notice Holder within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Shelf Registration Statement or any amendment
thereof, any preliminary prospectus or any Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any Issuer Free Writing Prospectus prepared by it or authorized by
it in writing for use by such Notice Holder (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information relating to any Notice Holder furnished to the Company in
writing by such Notice Holder expressly for use therein; provided that the
foregoing indemnity shall not inure to the benefit of any Notice Holder (or to
the benefit of any person controlling such Notice Holder) from whom the person
asserting such losses, claims or liabilities purchased the Registrable
Securities, if a copy of the Prospectus or the Issuer Free Writing Prospectus
(both as then amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) was not sent or given by or on behalf of such
Notice Holder to such person, if required by law so to have been delivered at or
prior to the written confirmation of the sale of the Registrable Securities to
such person, and if the Prospectus or the Issuer Free Writing

 

17



--------------------------------------------------------------------------------

Prospectus (both as so amended or supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities, unless such failure
is the result of noncompliance by the Company with Section 2(b) hereof.

(b) Each Notice Holder agrees severally and not jointly to indemnify and hold
harmless the Company and its directors, its officers who sign any Shelf
Registration Statement and each person, if any, who controls the Company (within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act) or any other Notice Holder, to the same extent as the foregoing
indemnity from the Company to such Notice Holder, but only with reference to
information relating to such Notice Holder furnished to the Company in writing
by such Notice Holder expressly for use in such Shelf Registration Statement,
Prospectus or Issuer Free Writing Prospectus or amendment or supplement thereto.
In no event shall the liability of any Notice Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Notice Holder
upon the sale of the Registrable Securities pursuant to the Shelf Registration
Statement giving rise to such indemnification obligation.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by, in the case of parties indemnified pursuant to
Section 6(a), the Holders of a majority (with Holders of Securities deemed to be
the Holders, for purposes of determining such majority, of the number of shares
of Underlying Common Stock into which such Securities are or would be
convertible as of the date on which such designation is made) of the Registrable
Securities covered by the Shelf

 

18



--------------------------------------------------------------------------------

Registration Statement held by Holders that are indemnified parties pursuant to
Section 6(a) and, in the case of parties indemnified pursuant to Section 6(b),
the Company. The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(d) To the extent that the indemnification provided for in Section 6(a) or 6(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the initial placement pursuant to the Purchase Agreement (before deducting
expenses) of the Registrable Securities to which such losses, claims, damages or
liabilities relate. The relative benefits received by any Holder shall be deemed
to be equal to the value of receiving registration rights under this Agreement
for the Registrable Securities. The relative fault of the Holders on the one
hand and the Company on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Holders or by the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 6(d) are several in proportion to the respective number
of Registrable Securities they have sold pursuant to a Shelf Registration
Statement, and not joint.

 

19



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding this
Section 6(d), no indemnifying party that is a selling Holder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities sold by it and distributed to the public were
offered to the public exceeds the amount of any damages that such indemnifying
party has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to an indemnified
party at law or in equity, hereunder, under the Purchase Agreement or otherwise.

(f) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
any person controlling any Holder or any affiliate of any Holder or by or on
behalf of the Company, its officers or directors or any person controlling the
Company and (iii) the sale of any Registrable Securities by any Holder pursuant
to the Shelf Registration Statement.

Section 7. Information Requirements. The Company covenants that, if at any time
before the end of the Effectiveness Period, the Company is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 and Rule 144A under the Securities Act and customarily
taken in connection with sales pursuant to such exemptions. Upon the written
request of any Holder, the Company shall deliver to such Holder a written
statement as to whether it has complied with such filing requirements, unless
such a statement has been included in the Company’s most recent report filed
pursuant to Section 13 or Section 15(d)

 

20



--------------------------------------------------------------------------------

of Exchange Act. Notwithstanding the foregoing, nothing in this Section 7 shall
be deemed to require the Company to register any of its securities (other than
the Common Stock) under the Exchange Act.

Section 8. Miscellaneous.

(a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. The Company represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any other
agreements.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Securities deemed to be the Holders, for purposes of this
Section, of the number of outstanding shares of Underlying Common Stock into
which such Securities are or would be convertible as of the date on which such
consent is requested). Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Shelf Registration Statement and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of at least a majority of
the Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing sentence, this
Agreement may be amended by written agreement signed by the Company and the
Initial Purchaser, without the consent of the Holders of Registrable Securities,
to cure any ambiguity or to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provision contained herein,
or to make such other provisions in regard to matters or questions arising under
this Agreement that shall not adversely affect the interests of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(b) whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder.

 

21



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by fax, by courier or by
first-class mail, return receipt requested, and shall be deemed given (i) when
made, if made by hand delivery, (ii) upon confirmation, if made by telecopier,
(iii) one Business Day after being deposited with such courier, if made by
overnight courier or (iv) on the date indicated on the notice of receipt, if
made by first-class mail, to the parties as follows:

(i) if to a Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;

(ii) if to the Company, to:

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94088

Attention: Faina Medzonsky, Asst. General Counsel

Fax: (408) 774-7002

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention:   Tad Freese     Keith Benson  

Fax: (650) 463-2600

(iii) if to the Initial Purchaser, to:

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Syndicate Registration

Fax: (646) 834-8133

 

22



--------------------------------------------------------------------------------

with copies to:

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, California 94025

Facsimile: (650) 752-2116

Attention: Alan Denenberg

and with a copy to:

Director of Litigation

Office of the General Counsel

Lehman Brothers Inc.

399 Park Avenue, 10th Floor

New York, New York 10022

Fax: (212) 520-0421

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

(d) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchaser
or subsequent Holders if such subsequent Holders are deemed to be such
affiliates solely by reason of their holdings of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

(e) Successors and Assigns. Any person who purchases any Registrable Securities
from the Initial Purchaser shall be deemed, for purposes of this Agreement, to
be an assignee of the Initial Purchaser. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
and shall inure to the benefit of and be binding upon each Holder of any
Registrable Securities, provided that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Registrable Securities in
violation of the terms of the Indenture. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities, such
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such person shall be
entitled to receive the benefits hereof.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.

 

23



--------------------------------------------------------------------------------

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement. In no event will such methods of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of the Company.

(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof and the obligations to
make payments of and provide for additional interest under Section 2(f) hereof
to the extent such additional interest accrues prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ADVANCED MICRO DEVICES, INC. By:  

/s/ Robert J. Rivet

Name:   Robert J. Rivet Title:   Executive Vice President
and Chief Financial Officer



--------------------------------------------------------------------------------

Confirmed and accepted, as of

the date first above written:

 

LEHMAN BROTHERS INC.

By:

 

/s/ William Bowmer

Name:

  William Bowmer

Title:

  Managing Director